              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    UNITED STATES OF
    AMERICA,

                   Plaintiff,
              v.                           Case No. 10-20421
                                           Hon. Terrence G. Berg
    D-4 DERRICK BIVINS,

                   Defendants.

ORDER DENYING AS MOOT DEFENDANT’S MOTION FOR
  RECOMMENDATION OF RESIDENTIAL REENTRY
                  PROGRAM
        On December 10, 2018, Defendant Derrick Bivins filed two

identical motions on different dockets. See 10-cr-20421, ECF No. 46;

10-cr-20397, ECF No. 311. The case numbered 10-cr-20421 was
dismissed because the indictment was identical to the indictment

filed in 10-cr-20397. 10-cr-20421 ECF No. 43. Case number 10-cr-

20397, and Defendant’s motion on that docket, is properly before

Judge Mark A. Goldsmith. Defendant’s identical motion filed on the

docket of 10-cr-20421 is therefore DENIED.

SO ORDERED.


    Dated: January 18, 2019     s/Terrence G. Berg
                                TERRENCE G. BERG
                                UNITED STATES DISTRICT JUDGE

                                  1
 
                        Certificate of Service
          I hereby certify that this Order was electronically filed,
    and the parties and/or counsel of record were served on January
    18, 2019.
                             s/A. Chubb
                             Case Manager

 




                                   2
 
